Citation Nr: 1449701	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg contusion. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2013, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.

In his September 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for April 2012, but in March 2012, the Veteran withdrew his request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. § 20.70(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  In August 2013, the Board remanded the appeal so that a VA examination could be scheduled.  The examination was performed in October 2013.  However, the examination report was not compliant with the Board's August 2013 remand orders.  Specifically, the Board stated that the examiner "must document and limitation of motion of the left leg (knee and/or ankle)."  However the questions regarding limitation of motion on the examination report show a response of either "not applicable" or no response was given.  While the Veteran may not have any limitation of motion to be documented, the range of motion must be tested to establish that such is the case.  

Additionally, in the objective findings, the examiner noted that the Veteran has skin discoloration, but stated that his dermatologist had told the Veteran that it was due to discoid lupus without making an objective finding of her own.  The examiner echoed this opinion in her remarks.  Further, the examiner stated that the Veteran's left leg jerking would have a centrally located cause and would not be due to the left leg contusion, but provided no rationale.  The examiner also offered no rationale for why the Veteran's numbness and tingling in the left foot is not related to the contusion.  With regard to the complaints of cramping, the examiner merely stated that it would be deferred.  The examiner made a stated that any symptoms occurring bilaterally would not be due to the left leg contusion as they are occurring in the right leg also; however, the board finds this rationale insufficient because the examiner did not address whether the left leg contusion could be affecting the severity of those symptoms.  For these reasons, the Board finds that the October 2013 VA examination was inadequate, and another VA examination should be performed. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to assess the current severity of his 
residuals of left leg contusion. The claims file should be made available to and reviewed by the examiner. Any indicated diagnostic tests and studies must be accomplished.

The examiner should identify all current
manifestations of the Veteran's service-connected
residuals of a left leg contusion, to include any muscular,
orthopedic, neurological, and/or skin residuals and describe the severity of any such manifestations.  

The examiner should specifically discuss the
severity of any muscle impairment, including
identifying any affected Muscle Groups

The examiner should also describe in detail any
associated skin manifestations.

The examiner should state whether there are
any neurological residuals associated with the
Veteran's service connected left leg disability and
identify any nerves involved.  If so the examiner
should also specifically discuss the extent, if any of
paralysis of the nerves involved (mild moderate,
moderately severe, severe or complete).

The examiner must document any limitation of
motion of the left leg (knee and/or ankle).  Whether
there is any pain, weakened movement, excess
fatigability, or incoordination on movement should be
noted, and whether there is likely to be additional
range of motion loss due to any of the following
should be addressed (1) pain on use, including during
any flare ups, (2) weakened movement (3) excess
fatigability or (4) incoordination.  The examiner(s) is
asked to describe whether pain significantly limits
functional ability during flare ups or when the left
knee or left ankle is used repeatedly.  All limitation of
function must be identified.  If there is no pain no
limitation of motion and/or no limitation of function,
such facts must be noted in the report.

For any symptoms found in both legs, the examiner should address whether the left leg contusion increases the severity of the symptoms in the left leg.

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



